
	

113 SRES 550 ATS: Commemorating the 200th anniversary of “The Star-Spangled Banner”.
U.S. Senate
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 550
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2014
			Mr. Cardin (for himself, Mr. Wicker, and Ms. Mikulski) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 200th anniversary of The Star-Spangled Banner.
	
	
		Whereas during the War of 1812, Great Britain turned its full attention to the war effort in North
			 America following its defeat of Napoleon’s armies on the European
			 continent in April 1814;Whereas British forces dealt a devastating blow to the forces of the United States at the Battle of
			 Bladensburg and were, as a consequence, able to march into Washington,
			 D.C. unopposed and, on August 24, 1814, burn the United States Capitol
			 Building, the Executive Mansion, now known as the White House, and other
			 government buildings;Whereas on September 13, 1814, with the fate of the Nation uncertain, Fort McHenry in Baltimore,
			 Maryland, withstood 25 hours of bombardment by the British Royal Navy;Whereas on the following morning, the soldiers of Fort McHenry hoisted an enormous American flag,
			 the sight of which inspired Francis Scott Key to write a poem he titled The Star-Spangled Banner;Whereas on December 24, 1814, American and British commissioners signed the Treaty of Ghent, which
			 would be ratified the following February, bringing the War of 1812 to an
			 end and firmly establishing the United States of America as a sovereign
			 nation within the family of nations;Whereas on March 3, 1931, President Herbert Hoover signed Public Law 71–823, designating The Star-Spangled Banner as the national anthem of the United States;Whereas The Star-Spangled Banner was written to celebrate American courage at a time when the torch of liberty looked as if it were
			 about to be extinguished;Whereas singing the national anthem at large public gatherings, such as sporting events, brings
			 patriotic unity to the great melting pot known as the United States of
			 America;Whereas our national anthem has become an enduring symbol of the land of the free and the home of the brave;Whereas the people of the United States are celebrating the bicentennial of The Star-Spangled Banner with a variety of commemorative events nationwide during the week of September 10 through 16,
			 2014, including
			 the O Say Can You See! Star-Spangled Spectacular festival in Baltimore on September 13, 2014, which included concerts and an extraordinary
			 fireworks display over Fort McHenry and the Baltimore harbor;	andWhereas it is especially important to educate young people and new citizens of the United States
			 about the history and meaning of the national anthem: Now, therefore, be
			 it
		
	
		That—(1)the Senate designates the period from September 2014 through September 2015 as the Year of National Thanksgiving for The Star-Spangled Banner;(2)the Senate encourages all State and local governments and the people of the United States to
			 observe this
			 period of thanksgiving with appropriate ceremonies, activities,
			 educational outreach, and
			 reflection; and
			(3)it is the sense of the Senate that The Star-Spangled Banner shall retain all current verses and remain our national anthem in perpetuity.
